DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-23 and 36) in the reply filed on 10/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant election of hormone for first and second stimulus; cortisol and melatonin as species of hormones, and hepatic and endothelial cells is acknowledged.
Claims 12 and 17-35 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-11, 13-16 and 36 have been considered on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-16 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims disclose that a first stimulus and a second stimulus reach a first peak and a second peak in a first peak time period and a second peak time period, respectively. The term “peak” is not clear what subject matter this term intends to point out. The metes and bounds of the term “peak” are not disclosed whether it is directed to an amount of stimulus is applied which reaches at a highest level at a peak time period, i.e. the amount of hormones added being controlled throughout the period to reach at a peak time period to reach highest concentration or the stimulus is applied at the peak time period once over 24+4 hour cycle. While the instant specification defines the term “peak” being a value which is at least 90% of the maximal value of the stimulus within a period of 24+4 hours (para. [0134]), however, without knowing what the maximal value of any stimulus is, it cannot be determined what the peak would be. Furthermore, the instant specification discloses that the cortisol (i.e. first hormone) is provided at a concentration of about 7.5 g/mL (para. [0036]), suggesting that the amount/concentration of the first stimulus is not changed. If this is the case, it is not clear what is reached at the peak at a peak time period. Clarification is required.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-14 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Type of cells
The instant claims are directed to a method of sustaining a synchronized circadian rhythm in ANY cells of a cell culture by exposing the cells to a continuous flow of medium and at least two stimuli provided in an oscillating manner for 24+4 hours with the stimuli are provided to reach a peak. 
The scope of “cells” in the instant claims is extremely broad to encompass not only those elected (i.e. hepatocytes and endothelial cells and fibroblasts) but also any other mammalian cells to prokaryotic cells including bacteria, plant cells, etc. 
The instant specification discloses liver cells using a liver-on-chip, and the hormones disclosed for the stimulating liver cells including cortisol and melatonin (Example 1), as these hormones are categorized as “day” hormones and “night” hormones. 
 
Type of Stimuli/hormones, and the combination
Regarding claims 1-11, 13-16 and 36, the claims disclose any stimuli in any combination including the elected first and second hormones, which are not particularly limited, and thus encompassing any known hormones in the art, and without any particular order of the hormones being used. Thus, the scope of the stimuli applied to the cells encompasses various known hormones including those related to circadian rhythm as well as those unrelated ones. The instant specification discloses a few examples of hormones involved in circadian rhythm including melatonin, cortisol, insulin, glucagon, T3/T4, FGF21, testosterone, adiponectin, ghrelin, prolactin, TSH, vasopressin, leptin and growth hormone, and they are disclosed in claims 10-11. Considering the genus of hormones is broader than the examples disclosed in the instant specification and claims, the instant specification fails to provide sufficient written description to support the entire scope of the claimed subject matter. It is noted that these hormones are secreted with daily oscillation consistent with circadian rhythm, applicant is advised to limit the hormones with known daily oscillation.
Furthermore, it appears that the claimed invention requires a specific set of hormones for two different stimuli based on their daily circadian rhythm. The instant specification discloses “day” medium supplemented with cortisol and other hormones with a similar daily oscillation, and “night” medium supplemented with melatonin along with other hormones with a similar oscillation. Thus, it is understood that not any combination of first and second hormones is intended for the claimed invention. 
As the instant claims do not particularly limit types of hormones for the first and the second stimulus, the combination would be cortisol (1st) and testosterone (2nd), for example, which is not the intended combination of stimuli for the claimed invention, and there is no disclosure for any combination of hormones for the claimed invention. Rather the claimed invention would require a specific set of hormones for the first and a different set of hormones for the second stimuli. Applicant is advised to incorporate the limitations of claims 10-11 into claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11, 13-16 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wilswo et al. (US2017/0081625) in view of Cyr et al. (2017, Exp. Biol. Med.; IDS ref.) in further view of Liu et al. (2014, Biomacromolecules)
Wikswo et al. teach a method of recapitulating circadian rhythm of hormones using the Missing Endocrine Organ-System MicroFormulator (MEOS-F) that can be used to deliver, under time-division multiplexing, a time-varying formulation of nutrients, hormones, small signaling molecules, and drugs to recreate not only the PK temporal profile of drug delivery from either intravenous or oral dosing, but also recapitulate the diurnal (circadian) rhythm of both hormones and human activities (para. 297). Wikswo et al. teach that organ-on-chip system is connected to the MicroFormulator (Fig. 1A; para. 47) that would provide hormonal stimulations to the organs on chips.
Cyr et al. teach a use of Oragn-on-Chips (OoC) in circadian hormonal regulation (entire document). Cyr et al. teach that microphysiological system (MPS) recreated complex physiological responses necessary to simulate human organ function not evident in two-dimensional in vitro biological experiments, and the importance of cyclic endocrine regulation which includes circadian hormonal regulation (Abstract). Cyr et al. teach that the typical culture condition requires cell culture medium changed every day or two, precluding hourly adjustment of hormone concentrations to simulate circadian rhythms, however, the OoC which utilizes a self-contained system of pumps and valves to perfuse time-dependent concentrations of hormones to the perfusate of one or more organs-on-chips, and time-division multiplexing may be used to support the delivery of multiple hormones at the same time (p.1715, 1st col., last para.). Cyr et al. teach that a missing endocrine system MicroFormulator (MES-F) can recapitulate human endocrine regulation in vitro for microphysiological homunculi without the need to implement multiple, interlinked endocrine organs (see Fig. 10). Cyr et al. teach the hormones playing important roles in driving liver physiology over a 24-hour cycle (Fig. 1), and the hormones include melatonin, cortisol, insulin, glucagon, T3/T4 and growth hormone. 
It would have been obvious to a person skilled in the art to use the method of Wikswo et al. to recapitulate hormonal circadian rhythm using the MEOS-F by applying  hormonal stimulation based on their known circadian rhythm taught by Cyr et al. with a reasonable expectation of success. As the system of Wikswo et al. is for mimicking hormonal regulation occurring in vivo with diurnal cycle for 24 hours as shown in Fig. 1 of Cyr et al., one skilled in the art would use the same daily cycle of hormonal stimulation to any organ including liver cultured on the organs-on-chip of Wikswo et al. and by doing so, one would arrive the claimed method.

Regarding the interval between the end of time period of the first peak and beginning of the second peak being at least about 2 hours (claim 1), the interval of the first peak and the beginning of the time period of the second peak being no more than about 6 hours (claim 5), the duration of the first time period being at least about 30 minutes to no more than about 24 hours (claim 6), the duration of the second time period being at least 10 seconds and no more than about 6 hours (claim 7), Cyr et al. and Wikswo et al. do not particularly teach the limitations.
However, when the diurnal cycle of the hormones affecting liver as taught by Cyr et al. (Fig. 1) is utilized for recapitulate the 24-hour cycle of the hormones in liver cultured using the MicroFormulator of Wikswo et al., one skilled in the art would use the oscillating hormone concentrations affecting liver physiology in vivo for the in vitro model. Thus, the period of each hormone used in the method would be modified within the 24-hour cycle including the claimed intervals and the durations of first and second hormone. Thus, such modification in the method of Wikswo et al. in view of Cyr et al. using the hormones affecting liver physiology, for example, i.e. melatonin and cortisol as 1st and 2nd hormonal stimuli would meet the limitations of claims 1, 3-7 and 10-11. 
Regarding claim 2, the MicroFormulator of Wikswo et al. utilize at least one pump such that  the fluid of the selected reservoir outputs from the at least one output tube at a predetermined flow rate (para. 145), and this teaching is considered to meet a constant flow rate as maintaining a predetermined flow rate would provide a constant flow rate at the predetermined value. 
Regarding claims 8-9 directed to the second stimulus being absent or below the predetermined level in the time period of the first peak, or vice versa, a person skilled in the art would recognize that by using hormones with distinct diurnal cycles and applying these hormones based on their physiological diurnal cycles taught by Cyr et al. to the method of Wikswo et al., the baseline and the peak of each hormone would be distinct and for those with peak during the day and those with peak during the night would meet the claimed limitation.  
Regarding claim 13, the limitation of the claim is directed to the result of using two stimuli, i.e. hormones, in the method of claim 1. There is additional active step required for the claimed method of claim 1. As the combined teachings of Wikswo et al. and Cyr et al. render the claimed method of claim 1 obvious, the results of the combined teachings are expected the same.
Regarding claims 14-16 directed to an organoid and the organoid comprising hepatic cells, endothelial cells and fibroblasts, Wikswo et al. teach the MicroFormulator is coupled to organs-on-chips (para. 47, 294-296), and liver is exemplified as an organ to be cultured (para. 295 of Wikswo et al.). Furthermore, Cyr et al. teach that liver is an organ that is stimulated by various hormones with different cycle of concentrations over a 24-hour cycle (Fig. 1). As Wikswo et al. further teach that organoid culture being used (para. 296), it would have been obvious to a person skilled in the art to use a liver organoid cultured on organ-on-chip with a reasonable expectation of success.
Regarding the type of cells present in the liver organoid being hepatic cells, endothelial cells and fibroblasts (claims 15-16), as these cells are present in liver in vivo, and Liu et al. teach that hepatocyte coculture with endothelial cells and fibroblasts on micropatterned fibrous mats to create heterotypic micro-organoids (see entire document), one skilled in the art would use liver organoids comprising these cells in the method of Wikswo et al. and Cyr et al. with a reasonable expectation of success.
Regarding claim 36, as hormonal fluctuation driving liver physiology over a 24-hour cycle taught by Cyr et al. shows a peak of melatonin or cortisol once over a 24-hour period, the hormonal stimulation recapitulated by the combined teachings of Wikswo et al. in view of Cyr et al. would meet the limitation.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1631